DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 18 October 2022. In view of this communication, claims 1-30 are pending in the application with claims 31-34 withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 31-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 October 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11, 13-14, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel et al. (US 2020/0022265 A1), hereinafter referred to as Spiegel et al. in view of Kim (US 2017/0051147 A1), hereinafter referred to as Kim.
Regarding claim 1, Spiegel et al. teaches an electronic device (Fig. 3, paragraph 36: device 22) comprising: 
a singulated carrier (Fig. 3, paragraph 46: a device 22 can be singulated from the carrier 40) portion; 
a substrate (Fig. 2, paragraph 45: each device 22 has a substrate 42) molded onto the singulated carrier portion, wherein the substrate comprises a polymer composition (paragraph 38: substrate 42 may be formed of a simple plastic) and conductive traces (Fig. 5, paragraph 38: electronic circuit traces 62 are formed on the substrate 42) disposed on the substrate.
Spiegel et al. does not teach that the polymer composition includes an aromatic polymer and an electrically conductive filler, wherein the polymer composition exhibits a surface resistivity of from about 1 x 1012 ohms to about 1 x 1018 ohms as determined in accordance with ASTM D257-14. Kim does teach that the polymer composition includes an aromatic polymer (Kim paragraph 31: the polymer may include an aromatic polymer) and an electrically conductive filler (Kim paragraph 28: an electrically conductive filler may be employed), wherein the polymer composition exhibits a surface resistivity of from about 1 x 1012 ohms to about 1 x 1018 ohms as determined in accordance with ASTM D257-14 (Kim paragraph 42: the polymer composition may exhibit a surface resistivity of 1x1015 ohms; paragraph 64: surface resistivity determined in accordance with ASTM D257-07)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the plastic substrate of Spiegel et al. with the polymer taught by Kim because the polymer composition of Kim is a liquid crystal polymer (Kim paragraph 28) which Spiegel et al. states is suitable for Speigel et al.’s manufacturing process (Spiegel et al. paragraph 43). Further, the polymer composition of Kim reduces the tendency of the polymer composition to create a static electric charge during molding (Kim paragraph 28).
Regarding claim 2, Spiegel et al. in view of Kim teaches the electronic device of claim 1, wherein the polymer composition exhibits a volume resistivity of 1 x 1010 ohm-m to about 1 x 1016 ohm-m as determined in accordance with ASTM D257-14. (Kim paragraph 42: the polymer composition exhibits a volume resistivity of 1x1015 ohms or less)
Regarding claim 3, Spiegel et al. in view of Kim teaches the electronic device of claim 1, wherein the polymer matrix constitutes from about 30 wt.% to about 80 wt.% of the polymer composition. (Kim paragraph 12: the liquid crystal polymer matrix comprises about 20 wt. % to 80 wt. % of the polymer composition)
Regarding claim 4, Spiegel et al. in view of Kim teaches the electronic device of claim 1, wherein the aromatic polymer has a melting temperature of about 2000C or more. (Kim paragraph 14: the polymer has a melting temperature of 250°C to 400°C)
Regarding claim 5, Spiegel et al. in view of Kim teaches the electronic device of claim 1, wherein the aromatic polymer is a polyamide, polyester (Kim paragraph 31: the aromatic polymer may include an aromatic polyester), polyarylene sulfide, polycarbonate, polyphenylene oxide, polyetherimide, liquid crystalline polymer (Kim paragraph 14: the polymer includes a liquid crystalline polymer), or a combination thereof. 
Regarding claim 6, Spiegel et al. in view of Kim teaches the electronic device of claim 1, wherein the aromatic polymer comprises a liquid crystalline polymer. (Kim paragraph 14: the polymer includes a liquid crystalline polymer)
Regarding claim 7, Spiegel et al. in view of Kim teaches the electronic device of claim 6, wherein the liquid crystalline polymer contains one or more repeating units derived from an aromatic hydroxycarboxylic acid, wherein the hydroxycarboxylic acid repeating units constitute about 40 mol.% or more of the polymer. (Kim paragraph 19: the liquid crystalline polymer may include aromatic hydroxycarboxylic repeating units)
Regarding claim 8, Spiegel et al. in view of Kim teaches the electronic device of claim 7, wherein the liquid crystalline polymer contains repeating units derived from 4-hydroxybenzoic acid, 6-hydroxy-2- naphthoic acid, or a combination thereof. (Kim paragraph 19: the liquid crystalline polymer may include 4-hydroxybenzoic acid repeating units which are particularly suitable)
Regarding claim 9, Spiegel et al. in view of Kim teaches the electronic device of claim 7, wherein the liquid crystalline polymer contains repeating units derived from 4-hydroxybenzoic acid (Kim paragraph 19: the liquid crystalline polymer may include 4-hydroxybenzoic acid repeating units which are particularly suitable) in an amount of from about 30 mol.% to about 90 mol.% of the polymer (Kim paragraph 19: the hydroxycarboxylic acid units constitute between 10 mol.% and 85 mol.%) and contains repeating units derived from 6-hydroxy-2-naphthoic acid in amount of from about 1 mol.% to about 30 mol.% of the polymer. (Kim paragraph 21: the liquid crystalline polymer may be a “low naphthenic” polymer to the extent that it contains a minimal content of repeating units derived from naphthenic hydroxycarboxylic acids and naphthenic dicarboxylic acids, such as 6-hydroxy-2-naphthoic acid which is present in between 0 mol.% to 30 mol.%)
Regarding claim 10, Spiegel et al. in view of Kim teaches the electronic device of claim 7, wherein the liquid crystalline polymer further contains repeating units derived from terephthalic acid, isophthalic acid, 2,6-naphthalenedicarboxylic acid, hydroquinone, 4,4'-biphenol, acetaminophen, 4- aminophenol, or a combination thereof. (Kim paragraph 18: aromatic dicarboxylic repeating units, for instance, may be employed that are derived from aromatic dicarboxylic acids, such as terephthalic acid, isophthalic acid, 2,6-naphthalenedicarboxylic acid)
Regarding claim 11, Spiegel et al. in view of Kim teaches the electronic device of claim 1, wherein the electrically conductive filler includes a carbon material. (Kim paragraph 29: the electrically conductive filler may include carbon black, carbon fibers, or other carbon materials)
Regarding claim 13, Spiegel et al. in view of Kim teaches the electronic device of claim 11, wherein the carbon material includes graphite, carbon black, carbon fibers, graphene, carbon nanotubes, or a combination thereof. (Kim paragraph 29: the electrically conductive filler may include carbon black, carbon fibers, or other carbon materials)
Regarding claim 14, Spiegel et al. in view of Kim teaches the electronic device of claim 1, wherein the electrically conductive filler is present in the polymer composition in an amount of from about 0.5 to about 20 parts by weight per 100 parts by weight of the polymer matrix. (Kim paragraph 12: the weight ratio of the filler to the polymer ranges from 100:100 to 0.014:100)
Regarding claim 23, Spiegel et al. in view of Kim teaches the electronic device of claim 1, wherein the polymer composition has a melt viscosity of from about 10 to about 250 Pa-s, as determined in accordance with ISO Test No. 11443:2014 at a shear rate of 1,000 s_, and temperature that is 150C above the melting temperature of the composition. (Kim paragraph 39: the polymer composition has a melt viscosity of about 1 to 200 Pa-s)
Regarding claim 24, Spiegel et al. in view of Kim teaches the electronic device of claim 1, wherein the singulated carrier portion comprises a metal. (Spiegel et al. paragraph 30: stamped carrier 40 is made from a suitable metal)
Regarding claim 25, Spiegel et al. in view of Kim teaches the electronic device of claim 1, wherein the substrate contains a channel within which a seed layer is disposed, and further wherein the circuit traces are disposed on the seed layer. (Spiegel et al. paragraph 30: substrate 42 is overmolded to the stamped carrier 40. A seed layer of traces 44 are then deposited on the surface of the plastic substrate in the channels 72 that are formed by laser ablation. See also paragraphs 7 and 39)
Regarding claim 26, Spiegel et al. in view of Kim teaches the electronic device of claim 25, wherein the channel is formed by a laser. (Spiegel et al. paragraph 39: the laser ablates the surface of the substrate to remove some material and form the channel)
Claim(s) 15 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel et al. in view of Kim, in further view of Kim (US 2014/0105590 A1), hereinafter referred to as Kim (2014).
Regarding claim 15, Spiegel et al. in view of Kim teaches the electronic device of claim 1, but does not teach that the polymer composition further comprises a mineral filler.
Kim (2014) does teach that the polymer composition further comprises a mineral filler. (Kim (2014) paragraph 14: the polymer comprises a mineral filler)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the polymer of Spiegel et al. in view of Kim with the mineral filler as taught by Kim (2014) because the mineral filler as taught by Kim (2014) has a reduced tendency to create static electric charge during molding operations (Kim (2014) paragraph 14).
Regarding claim 18, Spiegel et al. in view of Kim and Kim (2014) teaches the electronic device of claim 15, wherein the mineral filler contains mineral particles, mineral fibers, or a combination thereof (Kim (2014) paragraph 41: the mineral filler may comprise mineral fibers)
Regarding claim 19, Spiegel et al. in view of Kim and Kim (2014) teaches the electronic device of claim 18, wherein the mineral particles include talc, mica, or a combination thereof. (Kim (2014) paragraph 44: the particulate filler may comprise mica)
Regarding claim 20, Spiegel et al. in view of Kim and Kim (2014) teaches the electronic device of claim 18, wherein the mineral fibers include wollastonite. (Kim (2014) paragraph 44: the particulate filler may comprise wollastonite)
Regarding claim 21, Spiegel et al. in view of Kim and Kim (2014) teaches the electronic device of claim 18, wherein the mineral fibers have a median diameter of from about 1 to about 35 micrometers. (Kim (2014) paragraph 41: the mineral whiskers may have a diameter of between 1 and 35 micrometers)
Regarding claim 22, Spiegel et al. in view of and Kim (2014) Kim teaches the electronic device of claim 18, wherein the mineral fibers have an aspect ratio of from about 1 to about 50. (Kim (2014) paragraph 41: the mineral fibers may have an aspect ratio of between 1 and 50)
Allowable Subject Matter
Claims 12, 16-17, and 27-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim the electronic device of claim 11, wherein the carbon material has a volume resistivity of less than about 0.1 ohm-cm.
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim the electronic device of claim 15, wherein the mineral filler is present in the polymer composition in an amount of from about 10 to about 80 parts by weight per 100 parts by weight of the polymer matrix.
Regarding claim 17, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim the electronic device of claim 15, wherein the weight ratio of the mineral filler to the electrically conductive filler ranges from about 2 to about 500.
Regarding claim 27, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim the electronic device of claim 1, wherein the polymer composition exhibits a dielectric constant of about 4 or more and a dissipation factor of about 0.3 or less, as determined at a frequency of 2 GHz.
Regarding claims 28-29, the aforementioned claims depend from a claim which the examiner has indicated contains allowable subject matter.
Regarding claim 30, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim the polymer composition of claim 1, wherein the polymer composition is free of spinel crystals.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi et al. (US 2008/0149901 A1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847